1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The drawings filed March 4, 2021 are accepted by the examiner.
	The proposed amendment after final rejection filed March 4, 2021 has been entered.
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The Brief Descriptions of Figures 25-27 at pages 14, line 28 through page 16, line 13, of the substitute specification filed March 27, 2019 as amended on October 23, 202 have been further amended as follows:
--Figure 25, comprising Figures 25A-25D 
experiments performed for the validation of the GIGT assay in transiently transfected cells. (Figure 25A [[25a]]) Images of HeLa and U20S cells transiently transfected with GRGFP or GR󠆂[Wingdings font/0xAB]-GFP with or without treatment with 100 nM SDex for 30 min. Images show an overlay of GFP signal and Hoechst 33342. (Figure 25B [[25b]]) Comparison of GR-GFP and GR[Wingdings font/0xAB]-GFP nuclear translocation values across varying SDex concentrations after 30 min of treatment. TRs, expressed ± standard deviation, were calculated using CellProfiler as previously reported, and curves represent best fit of the data shown in Equation 2 (see Experimental Examples). (Figure 25C [[25c]]) Analysis of GR[Wingdings font/0xAB]-GFP nuclear translocation in live HeLa cells with or without treatment with 500 nM SDex or Dex-labeled peptides for 30 min.  *** p≤ 0.001, ANOVA. (Figure 25D [[25d]]) Images of live HeLa cells treated with 500 nM Dex-tagged peptides for 30 min. For Figure 25C [[25c]] and Figure 25D [[25d]], the amino acid sequence of Arg8 is provided in SEQ ID NO:68. 
Figure 26, comprising Figures 26A-26D 
experiments performed for GIGT validation in stably transfected Saos-2(GIGT) cells. (Figure 26A [[26a]]) Images of Saos-2(GIGT) cells stably transfected with GR[Wingdings font/0xAB]-GFP with or without treatment with 1 µM SDex for 30 min. Left images show an overlay of GFP signal with Hoechst 33342 and right images display GFP signal.  (Figure 26B [[26b]]) Effect of SDex on the calculated TR in HeLa cells transiently transfected with GR[Wingdings font/0xAB]-GFP and stable Saos-2(GIGT) cells. (Figure 26C [[26c]]) Analysis of GR[Wingdings font/0xAB]-GFP nuclear translocation in Saos-2(GIGT) cells after a 30 min treatment with 1 µM SDex or Dex-labeled peptides. TRs, expressed ± standard deviation, were calculated using Acapella.  *** p ≤ 0.001; ANOVA. (Figure 26D [[26d]]) Well-to-well variability of GIGT in Saos-2(GIGT) cells treated for 30 min with 1 µM 5.3Dex (SEQ ID NO:33) or without (control). TR values calculated described were randomized and plotted as a function of sample number; n = 50. Solid lines represent mean TRs for treated or untreated cells. Dashed lines represent mean value ±3 times the standard deviation (Excel). The Z'-factor38 was calculated using Equation 3 (see Experimental Procedures). For Figure 26C [[26c]], the amino acid sequence of Arg8 is provided in SEQ ID NO:68. 
Figure 27, comprising Figures 27A-27F 27A [[27a]]) Primary sequences of zinc finger domains evaluated herein. (Figure 27B [[27b]]) Helical wheel diagrams of each ZF domain illustrating the relative location of each α-helical arginine residue, which is represented as a filled circle. (Figure 27C [[27c]]) GIGI in cell lysates: concentration-dependent effect of each Dex-labeled ZF domain on eGFP expression in U2OS(GIGI) cells after 24 h of treatment. EC50 values are shown in Table 3. RFUs, expressed ± standard deviation, were calculated and curve fits performed as described (see Experimental Examples). (Figure 27D [[27d]]) Analysis of GR[Wingdings font/0xAB]-GFP nuclear translocation in transiently transfected HeLa cells treated with or without 500 nM SDex or Dex-labeled ZF proteins for 30 min. TRs, expressed ± standard deviation, were calculated using CellProfiler as previously reported.  * p ≤ 0.05; *** p ≤ 0.001; ns, not significant, ANOVA. (Figure 27E [[27e]]) GIGI in cell lysates. Well-to-well variability of GIGI in U2OS(GIGI) cells treated for 24 h with or without (control) 1 µM ZF5.3Dex. RFU values were calculated as described above, randomized, and plotted as a function of sample number; n = 150. Solid lines represent mean RFUs for treated or untreated cells. Dashed lines represent the mean value ±3 times the standard deviation. (Figure 27F [[27f]]) Well-to-well variability of GIGT in Saos-2(GIGT) cells treated for 30 min with or without (control) 1 µM ZF5.3Dex. TR values were calculated using Acapella image analysis software as described and plotted as a function of sample number; n = 48. Solid lines represent mean TRs for treated or untreated cells. Dashed lines represent the mean value ±3 times the standard deviation. Z'-factors were calculated using Equation 3 (see Experimental Examples).
Authorization for this examiner’s amendment was given in an interview with Attorney on Natalie Fonville.
4.	The following is an examiner’s statement of reasons for allowance: The claimed invention is deemed to be allowable over the prior art of record or any combination thereof.  See especially the Office action mailed November 6, 2020, section 12, third paragraph; and the Office action mailed April 28, 2020, section 18.
The terminal disclaimer filed March 4, 2021 has been approved and overcomes the non-statutory double patenting rejections set forth in sections 6-8 of the Office action mailed November 6, 2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
March 12, 2021